Citation Nr: 0709958	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  06-35 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for residuals of cold 
injury of the hands.

2. Entitlement to service connection for residuals of cold 
injury of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1948 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.


FINDINGS OF FACT

1. All relevant evidence necessary for a fair and equitable 
disposition of the veteran's appeal has been requested or 
obtained.

2. There is no objective or clinical evidence demonstrating 
that the veteran sustained cold injuries of the hands or feet 
at any time during service, and there is a complete absence 
of competent medical evidence showing that the veteran has 
any current disability of his hands or feet.


CONCLUSIONS OF LAW

1. Residuals of cold injury of the hands were not incurred or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

2. Residuals of cold injury of the feet were not incurred or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  A July 2005 letter informed him 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  This letter also advised 
the veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the July 2005 letter expressly notified 
the veteran of the need to submit any pertinent evidence in 
his possession.  The Board notes that this letter was sent to 
the veteran prior to the December 2005 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  In the present case, the veteran's 
service medical and personnel records are unavailable due to 
a 1973 fire at the National Personnel Records Center (NPRC).  
As such, VA has a heightened duty to assist the veteran.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened 
duty to assist includes searching for alternative service 
records and advising the veteran to obtain other forms of 
evidence, including any lay or "buddy" statements.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991); Dixon v. Derwinski, 3 
Vet. App. 261 (1992).

In the present case, the Board finds that VA made sufficient 
attempts to obtain alternative sources of medical evidence.  
In this regard, the Board observes that Morning and Sick 
Reports are of record for the veteran's unit for the period 
from November 1951 to August 1952.  Additionally, records 
from the 11th Evacuation Hospital were searched based on the 
information provided in the Morning and Sick Reports.  Any 
records pertaining to the veteran's health for the winter 
months of late 1951 and early 1952 are in the claims folder.

Despite the outstanding efforts to obtain alternative 
evidence from the veteran's service, the Board finds that he 
was not provided appropriate notice regarding the need to 
submit alternative sources of evidence.  A November 2005 
letter informed the veteran that his service medical and 
personnel records were unavailable and that he needed to 
submit any copies of these records in his possession.  
However, neither this letter, nor any other correspondence 
sent during this appeal, provided information regarding 
alternative sources of evidence that he could submit to 
demonstrate injury or disease during service as well as any 
resulting disability.  Nevertheless, for the reasons below, 
the Board concludes that such error was harmless, and the 
Board may proceed with its review of this appeal.

The alternative evidence requested of the veteran pertains to 
his missing service records.  Therefore, if there is evidence 
of a current disability, such alternative evidence would be 
crucial to the veteran's claim.  However, as will be 
discussed further below, there is no competent medical 
evidence that the veteran has any current residuals of cold 
injury of his hands and feet.  Therefore, even if the veteran 
was provided appropriate notice in accordance with the 
heightened duty to assist and as a result submitted 
alternative evidence demonstrating that he suffered cold 
injuries to his hands and feet in service, service connection 
would still not be warranted.  The Board observes that the 
veteran's representative contends that the veteran should be 
afforded VA examination to diagnose any current residuals of 
cold injury of the hands and feet.  However, as discussed 
below, the evidence of record does not warrant a VA 
examination under the governing statute.  Therefore, the 
record continues to demonstrate no current disability.

In light of these circumstances, the Board finds that a 
remand to provide proper notice regarding the submission of 
alternative sources of evidence due to the unavailability of 
his service medical and personnel records is unnecessary.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  There is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

As mentioned above, the veteran's representative contends 
that the veteran should be afforded a VA examination to 
determine the existence and etiology of any residuals of cold 
injury of the veteran's hands and feet.  However, the Board 
finds that such examination is not warranted under the 
applicable laws and regulations.  VA has a duty to provide a 
VA examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the 
present case, there is nothing in the record, other than the 
veteran's own lay statements, that indicates he has any 
current disability of his hands or feet.  Additionally, there 
is no evidence of continued symptomatology of any hand or 
foot problems since service separation.  As such, the 
standards of McLendon are not met in this case.  
Specifically, the first requirement listed above is not met, 
and therefore VA is not required to provide him with an 
examination and opinion in conjunction with his claim.  Id.

As a final note, the Board observes that, in addition to 
obtaining Morning and Sick Reports, the RO obtained all 
relevant VA treatment records for the veteran.  Moreover, he 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claim.  
In fact, an August 2005 statement from the veteran indicated 
that all treatment records since service were located at the 
St. Louis VA Medical Center (MC), John Cochran Division.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service 
connection for residuals of cold injury of his hands and 
feet.  Specifically, he contends that he was exposed to cold 
weather conditions during the winter of 1951-52 while 
stationed in Korea.  He states that he was part of the 439th 
Engineer Construction Battalion and spent most of his time 
outdoors building bridges.  He currently complains of 
numbness, tingling, and arthritic changes in his hands and 
feet that are exacerbated by cold weather.

The Board has carefully reviewed the available service 
records and the veteran's post-service medical records; 
however there is no evidence of a current disability.  
Morning Reports, Sick Reports, and records from the 11th 
Evacuation Hospital show that the veteran was treated for 
rheumatic fever in November and December 1951.  There is no 
evidence of any other injuries or treatment during the early 
winter months of 1952.  Moreover, none of the medical 
evidence of record indicates that the veteran has been 
diagnosed with any hand or foot disability.  In fact, the 
veteran's post-service medical records are absent any 
complaints of hand or foot problems or any medical problems 
related to exposure to extreme cold during service.  The 
Board acknowledges the veteran's own statements that he has 
residuals of cold injury in his hands and feet.  However, as 
a layperson, he is not competent to provide evidence 
regarding a diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only a medical professional can provide such 
evidence.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  In the present 
case, the evidence does not support a finding that the 
veteran has any current residuals of cold injury of the 
bilateral hands or feet.  Unfortunately for the veteran, 
without a diagnosed disorder, his complaints of numbness, 
tingling, and arthritic changes do not satisfy VA's 
definition of a "current disability."  As such, service 
connection must be denied.


ORDER

Entitlement to service connection for residuals of cold 
injury of the bilateral hands is denied.

Entitlement to service connection for residuals of cold 
injury of the bilateral feet is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


